DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 22 January 2021.
Claims 1-8 are withdrawn as being directed to a non-elected invention.
Claims 9, 11 and 18 are amended.
Claims 27 and 28 are newly added.
Claims 9-26 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 11 August 2022 have been fully considered but they are not persuasive.
Claim Objections
The claims have been amended to address the objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s).
Claim Rejections – 35 USC §101
Applicant argues that the intelligent agent includes a simulation “loop” and thus are directed to the simulation aspects of the intelligent agent of Fig. 5 and are not directed to the actual system or environment of Fig. 5. Examiner respectfully disagrees. Examiner first notes that that the features upon which applicant relies (i.e., the “loop” aspect asserted by the applicant) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims do not recite any simulation loop. Furthermore, under the claims’ broadest reasonable interpretation, the noted limitations recite and/or describe the noted judicial exception(s) and are not limited to applicant’s narrower interpretation of a simulation environment. The claims recite and/or describe a judicial exception.
Applicant argues that the instant claim limitation(s) recited must fall within a particular definition or particular example of an abstract idea in order to recite an abstract idea. The 2019 PEG does not require citations to court cases, 
“In Prong One, examiners evaluate whether the claim recites a judicial exception.[20] This prong is similar to procedures in prior guidance except that when determining if a claim recites an abstract idea, examiners now refer to the subject matter groupings of abstract ideas in Section I instead of comparing the claimed concept to the USPTO's prior “Eligibility Quick Reference Sheet Identifying Abstract Ideas.”” (2019 PEG, page 54, column 1)

Furthermore the 2019 PEG is an incorporation of the results of many cases that have been held in regard to subject matter eligibility. 
“These revised patent examination procedures are designed to more accurately and consistently identify claims that recite a practical application of a judicial exception (and thus are not ‘‘directed to’’ a judicial exception), thereby increasing predictability and consistency in the patent eligibility analysis. This analysis is performed at USPTO Step 2A, and incorporates certain considerations that have been applied by the courts at step one and at step two of the Alice/Mayo framework, given the recognized overlap in the steps depending on the facts of any given case.” (2019 PEG, page 53, column 3)

As a result, Step 2A Prong 1 does not require adherence to a strict definition of the groupings and subgroupings of abstract ideas, but rather determine if a claim is directed to those grouping and subgroupings along with an explanation of why it is directed to such. Running simulations to determine fraud thresholds, generate outlier transaction plans and determine transaction statuses is a tool used to determine risk of a fraudulent act (in the present claims), and transmitting an outlier alert has the purpose of alerting a user to potential fraud, thus attempting to mitigate the risk of fraud (in the present claims). While the claims may not outright state that they mitigate risk, their main purposes is to mitigate risk of fraud (See the specification at paragraphs [2]-[3]) “[2] In the art, corporations do not generally use comprehensive multi-faceted methods to identify outlier and/or fraudulent transactions. Fraud is typically identified in several ways: (1) audit of randomly selected transactions; (2) tips from anonymous 
hotlines to identify individuals who are committing fraud; (3) manual review by human adjudicators/investigators who conduct ad hoc analysis based on use of simple rules or reports; (4) more sophisticated companies use predictive analytics to identify various types of fraud; (5) matching individuals associated with transactions to watch lists containing known fraudsters or criminals; (6) use of outlier detection to identify outlying transactions or individuals; and (7) linking individuals together through personal attributes like addresses, phone numbers, bank accounts etc. to the personal attributes 
of known fraudsters or criminals. [3] These fraud identification systems require significant manual interaction by analysts, and produce low quality fraud identification alerts that may include false positives and false negatives. There is a need for improved systems and methods for fraud identification.” The claims are directed to alerting a user of potential fraud such that a user may take corrective action, ergo they are directed towards “mitigating risk” of a potential case of fraud.
Applicant argues that the technical problem as described in the background section is that conventional solutions do not consider outlier detection and simulation when identifying fraudulent transaction. Examiner respectfully disagrees. The October 2019 Update clarifies how additional elements can impose meaningful limits on a recited judicial exception:
“Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural.71 Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.72 Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.” (October 2019 Eligibility Update, page 13)

Drawing attention to the emphasized section, improvements in the judicial exception itself is not an improvement in technology. Applicant’s recitation of improvements to fraud detection while they may be an improvement to the business process of fraud detection and mitigation, they do not constitute a technical problem of computers or other technology. In the current case, regardless of whether or not applicant’s invention improves the recited judicial exception, improving a method, algorithm, or process of a judicial exception absent of any technological modification, would be an improvement to the judicial exception (e.g. via the improvement in the efficiency of the judicial exception), but does not improve computers or technology.	
Applicant argues their claims are similar to those in DDR Holdings. In DDR Holdings the case was eligible due to the unique problem introduced by integration of the abstract idea into the realm of computer implementation. The instant application has no such problem being created by implementation of the abstract idea onto a computer system and thus are mere instructions to apply the exception using a computer. Applicant’s claims do not present the same issue present in DDR.
In response to the Enfish argument, the claims here are unlike the claims in Enfish. In Enfish, the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement-a particular database technique-in how computers could carry out one of their basic functions of storage and retrieval of data. In Enfish v. Microsoft, the United States Court of Appeals for the Federal Circuit decision… that “the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory” which is “directed to a specific implementation of a solution to a problem in the software arts.”  See also details in re TLI Communication LLC. In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem and are thus incomparable to the claims at issue in Enfish,. The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem.
Applicant argues that their case is similar to Example 38 of the USPTO’s “Subject Matter Eligibility Examples: Abstract Ideas” for use in conjunction with the 2019 PEG. Examiner respectfully disagrees. Example 38 is eligible because it does not recite any of judicial exceptions enumerated in the 2019 PEG. The October 2019 update clarifies classification of claims as reciting judicial exception(s) under Prong One. “Under that prong, the mere inclusion of a judicial exception such as a mathematical formula (which is one of the mathematical conceptions identified as an abstract idea in Section 1 of the PEG) in a claim means that the claim “recites” a judicial exception” (October 2019 Update at page 10). Applicant’s claims, under their broadest reasonable interpretation include one of the judicial exceptions enumerated in the 2019 PEG. The instant claims are not analogous to Example 38.
Applicant argues that their case is similar to Example 39 of the USPTO’s “Subject Matter Eligibility Examples: Abstract Ideas” for use in conjunction with the 2019 PEG. Examiner respectfully disagrees. Example 39 is eligible because it does not recite any of judicial exceptions enumerated in the 2019 PEG. The October 2019 update clarifies classification of claims as reciting judicial exception(s) under Prong One. “Under that prong, the mere inclusion of a judicial exception such as a mathematical formula (which is one of the mathematical conceptions identified as an abstract idea in Section 1 of the PEG) in a claim means that the claim “recites” a judicial exception” (October 2019 Update at page 10). Applicant’s claims, under their broadest reasonable interpretation include one of the judicial exceptions enumerated in the 2019 PEG. The instant claims are not analogous to Example 39.
Claim Rejections Under 35 U.S.C. §102 and 35 U.S.C. §103
Applicant’s arguments, see remarks at pages 27-28, filed 28 July 2022, with respect to independent claims 9 and 18 have been fully considered and are persuasive. The rejection of 11 May 2022 has been withdrawn. 

Claim Interpretation
Claims 27 and 28 recite “…where 0 indicates not suspicious and 1 indicates very suspicious.” Examiner notes that the directionality (i.e. if the range goes from high to low suspicion as the number increases or vice versa) of this range is a matter of design choice and therefore holds no patentable weight.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 and 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Applicant recites in the preamble “A computer-implemented method for…the method comprising:”, however the body of the claims is silent as to where the computer implementation takes place [see Ex Parte Langemyr, No. 2008-1495 (28 May 2008).]
Any remaining claims not expounded upon are rejected based on their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 9-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a method and system for generating an outlier transaction alert based on an outlier transaction identification model and a selected control policy. These are a process and machine which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and/or similar versions are found in claim(s) 9 and 18:
Claims 9 and 18:
“simulating,…, a plurality of fraud events at a first hierarchy level for two or more future time periods using the outlier transaction identification model and the selected control policy, by,”
“determining,…, a plurality of fraud detection thresholds, wherein each fraud detection threshold comprises a metric for an entity score;”
“determining,…, a simulated reward value based on a comparison of each of the fraud detection thresholds and the plurality of fraud events for the two or more future time periods;”
“selecting,…, one or more selected fraud detection thresholds in the plurality of fraud detection thresholds, the one or more selected fraud detection thresholds corresponding to a highest simulated reward value over the two or more future time periods;”
“generating an outlier transaction plan comprising the one or more selected fraud detection thresholds for the two or more future time periods selected from the plurality of fraud detection thresholds;”
“determining,…, a candidate transaction status by applying the one or more selected fraud detection thresholds;”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, describes fundamental economic principles or practices but for the recitation of generic computer components. That is, other than reciting “at an intelligent agent”, “a first server, the first server comprising a memory and processor in communication with the memory,” nothing in the claims’ elements precludes the steps from practically describing fundamental economic principles or practices. For example, but for the recited computer language, the limitations in the context of this claim encompasses Mitigating Risk. Mitigating Risk is described when simulating fraud events and determining/selecting/generating parameters associated with fraud detection. If a claim limitations, under their broadest reasonable interpretation, describes fundamental economic principles or practices but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Activity” grouping of abstract ideas. 
Dependent claim(s) 10, 12, 14-15, 19, 21, 23-24 and 26 are directed to the following:
Claim(s) 10 and 19:
“comparing the one or more selected fraud detection thresholds to one or more constraints;”
“upon determining that a particular selected fraud detection threshold violates a particular constraint in the one or more constraints, setting the particular selected fraud detection threshold to the particular constraint.”
Claim(s) 12 and 21:
“determining, at the intelligent agent, one or more entity statuses corresponding to one or more entities of the candidate transaction;”
Claim(s) 14 and 23:
“determining,…, one or more prior entity statuses corresponding to one or more prior entities, each of the one or more prior entity statuses corresponding to each of the one or more entity statuses of the candidate transaction in a prior time period.”
Claim(s) 15 and 24:
“determining,…, an entity graph, the entity graph comprising one or more edges and the one or more entities, the one or more edges connecting the one or more entities;”
“detecting,…, a community comprising one or more matching entities in the one or more entities, and one or more matching edges in the one or more edges;”
“determining the candidate transaction status based on the community.”
Claim(s) 17 and 26:
“applying the one or more selected fraud detection thresholds to the community.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to certain methods of organizing human activity which include fundamental economic principles or practices such as mitigating risk. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claim(s) 12-13 and 21-22 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claim(s) 12 and 21:
“wherein the candidate transaction status is based on the one or more entity statuses.”
Claim(s) 13 and 22:
“…wherein each of the one or more entities comprises an entity category type.”
Claims 27 and 28:
“…wherein the entity status comprises a membership score between 0 and 1 where 0 indicates not suspicious and 1 indicates very suspicious.”
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claim(s) recite the following additional elements:
Claims 9 and 18:
“receiving an outlier transaction identification model and a selected control policy;”
“receiving,…, a candidate transaction;”
“upon determining the candidate transaction status is an outlier, transmitting an outlier alert based on the candidate transaction and the candidate transaction status, the outlier alert comprising an estimated state and an estimated reward.”
Claim 9:
“…an intelligent agent…”
Claim 18:
“a first server, the first server comprising a memory and a processor in communication with the memory,”
The computer components (intelligent agent, server, memory, and processor) are recited at a high level of generality (i.e. as a generic software module, generic server, generic processor, and generic storage) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The receiving/transmitting steps are recited at a high-level of generality (i.e., as generally receiving and generally transmitting) such that they amounts to no more than mere data gathering which is adding insignificant extra-solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
Dependent claim(s) 11, 16, 20 and 25 contain the following additional elements:
Claim(s) 11 and 20:
“performing fuzzy matching of the candidate transaction and the one or more selected fraud detection thresholds;”
“wherein the fuzzy matching comprises at least one selected from the groups of peer group fuzzification and defuzzification, peer rule fuzzification and defuzzification, peer predictive scoring fuzzification and defuzzification, and community/network fuzzification and defuzzification.”
Claim(s) 16 and 25:
“wherein the determining,…, the community further comprises performing fuzzy matching.”
The use of machine learning is implemented at a high level of generality (i.e. as simply using the technology) such that it amounts to no more than generally linking the use of the judicial exception to the particular technological environment or field of use of machine learning. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application (See MPEP § 2106.05(h).)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The intelligent agent mentioned above is not described in further detail within the applicant’s specification. Therefore examiner must interpret these elements as generic computer components.
The remaining computer components mentioned above (i.e. server, processor and memory) are disclosed in applicant’s specification (See paragraphs [59] and [62] of the specification). The component(s) are described as: “For example and without limitation, the programmable computers (referred to below as computing devices) may be a server,…, or any other computing device capable of being configured to carry out the methods described herein… Each such computer program may be stored on a storage media or a device (e.g. ROM, magnetic disk, optical disc) readable by a general or special purpose programmable computer, for configuring and operating the computer when the storage media or device is read by the computer to perform the procedures described herein.” Therefore by applicant’s own admission these components are generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well-understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner: 
(for receiving/transmitting various data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harris et al. (US 2021/0133752 A1) discloses simulated transactions, intelligent agents and maximizing reward amounts for said agents.
Adjaoute (US 2018/0053114 A1) discloses business constraints, application of fuzzy logic to modelling, long-term profile cluster classification.
Reddy et al. (US 2019/0259033 A1) building a data genome stored as a knowledge graph and determining clusters from said graph utilizing fuzzy logic.
Comeaux et al. (US 10,567,402 B1) discloses an alert including data elements from a fraud risk determination including a determined amount of money lost and determined action.
Han et al. (WO 2016/137443 A1) discloses utilizing fuzzy inference to determine illegal activity involving a financial account.
Irofti et al. (“Quick survey of graph-based fraud detection methods”) discloses evaluation of fraudulent transaction utilizing graph structures and clustering.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691